
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 814
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2012
			Mr. Kelly (for
			 himself, Mr. Jones,
			 Mr. Smith of Texas,
			 Mr. Kissell,
			 Mr. Chabot,
			 Mr. Conaway,
			 Mr. Gardner,
			 Mr. Altmire,
			 Mr. Bishop of Utah,
			 Mr. Huelskamp,
			 Mr. Garrett,
			 Mr. Thompson of Pennsylvania,
			 Mr. Duncan of Tennessee,
			 Mr. Westmoreland,
			 Mr. Smith of Nebraska,
			 Mr. Olson,
			 Mr. Boustany,
			 Mr. Graves of Missouri,
			 Ms. Buerkle,
			 Mr. Canseco,
			 Mrs. Hartzler,
			 Mr. Nunnelee,
			 Mr. Bilirakis,
			 Mr. Gibbs,
			 Mr. Johnson of Ohio,
			 Mr. Upton,
			 Mr. Southerland,
			 Mr. Marino,
			 Mr. Guthrie,
			 Mr. Mulvaney,
			 Mr. Denham,
			 Mr. Young of Alaska,
			 Mr. Griffin of Arkansas,
			 Mr. Barletta,
			 Mrs. Blackburn,
			 Mr. Forbes,
			 Mr. Gosar,
			 Mr. Rivera,
			 Mr. Lamborn,
			 Mr. Hultgren,
			 Mr. Fleischmann,
			 Mr. Gingrey of Georgia,
			 Mr. Manzullo,
			 Mrs. Ellmers,
			 Mr. Broun of Georgia,
			 Mr. Jordan,
			 Mr. McKinley,
			 Mr. McCaul,
			 Mr. Harris,
			 Mr. Reed, Mr. Burton of Indiana,
			 Mr. Griffith of Virginia,
			 Mr. Landry,
			 Mr. Pompeo,
			 Mr. Poe of Texas,
			 Mr. Rogers of Michigan,
			 Mr. McHenry,
			 Mr. Sessions,
			 Mr. Miller of Florida,
			 Mr. Ross of Florida,
			 Mr. Owens,
			 Mr. Schweikert,
			 Mrs. Bachmann,
			 Mr. Tipton,
			 Mr. Duncan of South Carolina,
			 Ms. Jenkins,
			 Mr. Brooks,
			 Mr. LoBiondo,
			 Mr. Franks of Arizona,
			 Mr. Flores,
			 Mr. Barton of Texas,
			 Mr. Huizenga of Michigan,
			 Mr. Aderholt,
			 Mr. Gohmert,
			 Mr. Michaud,
			 Mr. Hurt, Mr. Graves of Georgia,
			 Ms. Hayworth, and
			 Mr. Burgess) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the conditions for the United States becoming a
		  signatory to the United Nations Arms Trade Treaty, or to any similar agreement
		  on the arms trade.
	
	
		Whereas in October 2009, the United States voted in the
			 United Nations General Assembly to participate in the negotiation of the United
			 Nations Arms Trade Treaty;
		Whereas in July 2012, the United Nations Conference on the
			 Arms Trade Treaty convened to negotiate the text of the Arms Trade
			 Treaty;
		Whereas in November 2012, the First Committee of the
			 United Nations General Assembly voted to hold a final negotiating conference on
			 the Arms Trade Treaty in March 2013, on the basis of the text of July
			 2012;
		Whereas the Arms Trade Treaty poses significant risks to
			 the national security, foreign policy, and economic interests of the United
			 States as well as to the constitutional rights of United States citizens and
			 United States sovereignty;
		Whereas the Arms Trade Treaty fails to expressly recognize
			 the fundamental, individual right to keep and to bear arms and the individual
			 right of personal self-defense, as well as the legitimacy of hunting, sports
			 shooting, and other lawful activities pertaining to the private ownership of
			 firearms and related materials, and thus risks infringing on freedoms protected
			 by the Second Amendment;
		Whereas the Arms Trade Treaty places free democracies and
			 totalitarian regimes on a basis of equality, recognizing their equal right to
			 transfer arms, and is thereby dangerous to the security of the United
			 States;
		Whereas the Arms Trade Treaty’s criteria for assessing the
			 potential consequences of arms transfers are vague, easily politicized, and
			 readily manipulated;
		Whereas the Arms Trade Treaty’s model for using these
			 criteria is incompatible with the decisionmaking model for arms transfers
			 employed by the United States under Presidential Decision Directive 34, which
			 dates from 1995;
		Whereas the Arms Trade Treaty will create opportunities to
			 engage in lawfare against the United States via the misuse of
			 the treaty’s criteria in foreign tribunals and international fora;
		Whereas the Arms Trade Treaty could hinder the United
			 States from fulfilling its strategic, legal, and moral commitments to provide
			 arms to allies such as the Republic of China (Taiwan) and the State of
			 Israel;
		Whereas the creation of an international secretariat to
			 administer and assist in the implementation of the Arms Trade Treaty risks the
			 delegation of authority to a bureaucracy that is not accountable to the people
			 of the United States;
		Whereas the Arms Trade Treaty urges the provision of
			 capacity building assistance from signatory nations to implement the Arms Trade
			 Treaty, which could create a source of permanent funding to a new international
			 organization that would be susceptible to waste, fraud, and abuse;
		Whereas the Arms Trade Treaty risks imposing costly
			 regulatory burdens on United States businesses, for example, by creating
			 onerous reporting requirements that could damage the domestic defense
			 manufacturing base and related firms;
		Whereas an Arms Trade Treaty that has not been signed by
			 the President and received the advice and consent of the Senate should not bind
			 the United States in any respect as customary international law, jus cogens, or
			 any other principle of international law that bypasses the treaty power in
			 article II, section 2, clause 2 of the Constitution;
		Whereas an Arms Trade Treaty that has merely been signed
			 by the President but has not received the advice and consent of the Senate
			 should not bind the United States in any respect, including any obligation to
			 refrain from defeating the object and purpose of the Arms Trade Treaty, under
			 any provision of the Vienna Convention on the Law of Treaties, to which the
			 United States is not a party;
		Whereas an Arms Trade Treaty that has merely been signed
			 by the President but has not received the advice and consent of the Senate
			 should not bind the United States in any respect, as an international agreement
			 other than a treaty, as a sole executive agreement, or in any other way;
			 and
		Whereas an Arms Trade Treaty that has been signed by the
			 President and has received the advice and consent of the Senate, is a
			 non-self-executing treaty that has no domestic legal effect within the United
			 States, unless and until it has been adopted by the enactment of implementing
			 legislation by the Congress: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the President should not sign the Arms
			 Trade Treaty, and that, if he transmits the treaty with his signature to the
			 Senate, the Senate should not ratify the Arms Trade Treaty; and
			(2)until the Arms Trade Treaty has been signed
			 by the President, received the advice and consent of the Senate, and has been
			 the subject of implementing legislation by the Congress, no Federal funds
			 should be appropriated or authorized to implement the Arms Trade Treaty, or any
			 similar agreement, or to conduct activities relevant to the Arms Trade Treaty,
			 or any similar agreement.
			
